DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 1: An endoscope as illustrated in figure 33, disclosed in the Specification as Embodiment 25, and recited in claims 4-5.
Species 2: An endoscope as disclosed in the Specification as Embodiment 3 and recited in claim 11-12.
Species 3: An endoscope as illustrated in figure 7, disclosed in the Specification as Embodiment 5, and recited in claims 11 and 13.
Species 4: An endoscope as disclosed in Embodiment 6 of the Specification and recited in claim 14.
Species 5: An endoscope as illustrated in figures 8-9, disclosed as Embodiment 8 in the Specification, and recited in claims 11 and 15.
Species 6: An endoscope as disclosed in the Specification as Embodiment 12 and recited in claims 11-12 and 16.
Species 7: An endoscope as disclosed in the Specification as Embodiment 14 (with wedge block) and recited in claims 11-12 and 17-18.
Species 8: An endoscope as disclosed in the Specification as Embodiment 15 (with push rod) and recited in claims 11 and 17-18
Species 9: An endoscope as illustrated in figures 16-19, Embodiment 19 in the Specification, and recited in claims 11 and 19.
Species 10: An endoscope as illustrated in figures 20-22, Embodiment 17 in the Specification, and recited in claim 20.
Species 11: An endoscope as illustrated in figures 23-25, Embodiment 21 in the Specification, and recited in claims 11-12 and 21.
Species 12: An endoscope as illustrated in figures 26-30, Embodiment 23 in the Specification, and recited in claims 11 and 22.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require Currently, the following claim(s) are generic: Claims 1-2, 6, and 8-10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-12 lack unity of invention because even though the inventions of these groups require the technical feature of “an endoscope with an enlargeable distal end, comprising an inserting portion and an endoscope main body, wherein the inserting portion comprises a housing, a working cavity, a camera, and an wire band, wherein the working cavity, the camera, and the wire band are all disposed in the housing; one end of the wire band is connected to the camera, and another end of the wire band passes through the housing to be connected to the endoscope main body; the camera is disposed at the distal end in the housing; the distal end of the housing is provided with a notch; the working cavity or the camera is extendable outward from or retractable back into the notch, and when the working cavity or the camera extends out from the notch, the working cavity and the camera are situated side by side”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Irion (US 5,166,787).
Irion discloses an endoscope (abstract) with an enlargeable distal end (see figures 1), comprising an inserting portion (shaft 2, figures 1) and an endoscope main body (the handle/supply unit of an endoscope, abstract), wherein the inserting portion comprises a housing (projection 21 and distal end of shaft 2, figures 1), a working cavity (main duct 4, figures 1), a camera (video unit 1, figures 1), and an wire band (moving 
The limitations of claim 1 are the shared technical features of Species 1-12. Irion discloses all of the features in claim 1. Therefore, the shared technical features do not make a contribution over the prior art.
No telephone call was made to the Attorney of Record to due to the complexity of the restriction requirement (see MPEP 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795